 

Exhibit 10.1

 

Patent Assignment and License Back Agreement

 

This PATENT ASSIGNMENT AND LICENSE BACK AGREEMENT (this “Agreement”), dated as
of May __, 2018, is entered into by and among (a) Boris Goldstein (“BG”), with
an address at 205 E. 42nd Street, 14th Floor, New York, New York 10017, Dmitriy
Prilutskiy (“DP”), residing at 533-81 Zelenograd, Moscow 124498, Russia,
Stanislav Zabodaev (“SZ” and, collectively with BG and DP, the “Assignors”; each
of BG, DP and SZ sometimes, an “Assignor”), residing at 18-127 Leningradskaja,
Solnechnogorsk 141503, Russia, (b) Memory MD, Inc., a Delaware corporation
(“Assignee”) and (c) Medical Computer Systems Ltd. of Moscow, Russia (“MCSL”).
Assignors, Assignee and MCSL are each sometimes referred to herein as a “Party”
and collectively as the “Parties” to this Agreement.

 

WHEREAS, Assignors desire to assign the “Patents” as defined below and Assignee
desires to acquire an ownership interest in the Patents subject to license back
to MCSL which is an entity affiliated with one or more of the Assignors.

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, Assignors and Assignee agree as follows:

 

1.     Definitions. In addition to the terms defined elsewhere in this
Agreement, the following definitions apply to this Agreement.

 

“Patents” means the United States and foreign patents and pending patent
applications listed in Exhibit A (collectively, the “Existing Patents”), and (b)
all U.S. and foreign divisionals, reissues, re-examinations, substitutions,
continuations, continuations-in-part, extensions utility models, innovation
patents and other forms of corresponding patent and design protection claiming
priority to the Existing Patents.

 

“Products” means any product that practices one or more granted claims of the
Patents, which has not expired and has not been held invalid or unenforceable.

 

2.     Assignment of Patents.

 

(a)     On the Closing Date (as defined herein) Assignors shall:

 

 

(i)

Assign to Assignee, and Assignee shall assume from Assignors, each of the
Patents as set forth in the Assignment of Patents attached as Exhibit A to this
Agreement. The Assignment of Patents attached as Exhibit A includes the right to
recover for past damages from third parties that may have occurred prior to the
Closing Date.

 

 

(ii)

Deliver to Assignee all patents and patent applications, and patent office
correspondence in Assignors’ or Assignors’ counsel’s possession related to the
Patents and any other documents (electronic or otherwise) in Assignors’ custody
or control relating to the Patents.

 

 

(iii)

Deliver to Assignee such other duly executed agreements, deeds, certificates or
other instruments of conveyance, transfer and assignment as shall be necessary,
in the reasonable opinion of Assignee, to vest in Assignee or its designee good,
valid and marketable title to the Patents.

 

(b)     Upon and after the Closing Date of this Agreement, each Assignor will
provide to Assignee a copy of all files and documents in, or which become into,
its possession relating to the Patents.

 

(c)     Assignee shall have the right, in its sole discretion, to file,
prosecute, and enforce the Patents after the Closing Date. Assignee shall have
the sole right to control any such prosecution, litigation, or negotiation
relating to the Patents.

 

1

--------------------------------------------------------------------------------

 

 

(d)     All of the rights, privileges, including the benefit of any attorney
client privilege or attorney work product privilege, title and interest in and
to the Patents are hereby being sold, transferred, assigned and set over to
Assignee, including without limitation all income, royalties, damages, right to
sue, right to enforce and any and all payments now or hereafter due or payable
with respect thereto, and the right to bring any claim, sue, counterclaim, and
recover for the past, present and future infringement of the rights assigned
hereunder.

 

3.     Payments for Assignment of Patents. The consideration for the assignments
and other rights granted to Assignee under this Agreement consists, among other
things set forth herein, of the substantial benefits derived by Assignors from
the license-back of the Patents to MCSL as set forth below; and the consummation
of the transactions contemplated thereby, there being no further consideration
or royalty payable in respect thereof.

 

4.     License-Back.

 

(a)     Subject to the terms and conditions set forth in this Agreement,
Assignee hereby grants to MCSL a limited, royalty-free, fully paid-up,
worldwide, non-exclusive license (without the right to sublicense or assign,
subject to Section 19), to the Patents, to practice, make and use the
inventions, ideas and information embodied therein, and to make, use, offer to
sell, sell, lease or import products, services, processes, methods and materials
embodying or deriving from the inventions, ideas and information from the
Patents and any activities derived directly therefrom subsequent to the Closing
Date (“Licensed Business”); provided, however, that if and upon FDA approval of
a Product, MCSL’s aforementioned rights to the Licensed Business shall be
limited to manufacturing and sales solely to Assignee or on Assignee’s behalf
provided that Assignee purchase from MCSL (and MCSL makes available for sale) a
minimum of twenty thousand (20,000) units of Products per calendar year on
reasonable terms and conditions to be determined by such Parties in good faith
(“Annual Minimum Order”); provided further, however, that MCSL can without any
limitation sell products embodying or deriving from the inventions, ideas and
information from the Patents in (i) the territories that made up the former USSR
(excluding the Baltic countries) and (ii) Japan. In furtherance of the foregoing
first proviso, in the event the Assignee fails to purchase the Annual Minimum
Order for a particular calendar year, MCSL’s limitation to manufacture and sell
Products only to Assignee pursuant to this proviso shall be suspended for the
next calendar year. As to any item of Patents, the term of such license shall
continue for the period of validity for such Patents.

 

(b)     All rights not expressly granted by Assignee hereunder are reserved to
Assignee. Without limiting the generality of the foregoing, Assignee and
Assignor expressly acknowledge that nothing contained herein shall be construed
or interpreted as a grant, by implication or otherwise, of any licenses other
than the licenses specified in Section 4(a).

 

(c)     The Parties expressly and specifically agree that the licenses granted
pursuant to this Section 4 shall be limited to, and the Patents shall not be
used beyond, the Licensed Business. Assignors and MCSL acknowledge that the
technology that is subject to this Agreement constitutes or comprises
confidential information and shall agree that any use or disclosure by such
Party of such confidential information beyond that expressly authorized in this
Agreement is prohibited.

 

(d)     All improvements and enhancements to the Patents made, developed,
created, invented or discovered by any of the Assignors or MCSL shall belong to
Assignee.

 

(e)     Each Assignor and MCSL expressly acknowledges and agrees that (i) all of
its rights to use the Patents are set forth herein, and (ii) nothing herein
shall be construed to convey to any Assignor or MCSL any intellectual property
or other rights of Assignee or its affiliates (including, without limitation,
any improvements or enhancements made by Assignee or its affiliates to any of
the intellectual property or other rights granted by Assignee and its affiliates
to an Assignor or MCSL hereunder), which in their entirety are made, developed,
conceived, or otherwise created without contribution by an Assignor or MCSL
after the date of this Agreement. Notwithstanding anything else herein, each
license herein granted to any registered patent is limited to the territory or
jurisdiction in which such registered patent has been issued.

 

(f)     Assignee hereby acknowledges and agrees that it shall, and shall cause
its affiliates to, execute or deliver any further instruments, information,
explanations or documents and take all such further action

 

2

--------------------------------------------------------------------------------

 

 

as may be necessary to grant to MCSL the licenses hereunder, to enable MCSL to
practice, make and use the invention, technology or ideas covered by the Patents
under the license in this Section 4 of this Agreement, and for MCSL to fully
enjoy all of the rights and benefits to, the Patents as provided in the license
of this Agreement set forth in this Section 4, subject in each case to the
limitations herein described.

 

5.     Closing. The closing of the transactions contemplated by this Agreement
shall take place as of the date of this Agreement. The date of the closing is
referred to as the “Closing Date”.

 

6.     Representations and Warranties by Assignors. Each Assignor represents and
warrants to Assignee as follows:

 

(a)     Assignors are the exclusive owners of the Patents, and have the right to
assign and transfer to Assignee the Patents. Neither Assignors nor any of the
named inventors of the Patents has granted to any other person or entity an
interest in the Patents.

 

(b)     The Patents are free and clear of all liens, encumbrances, claims,
licenses, restrictions, pledges, security interests and liabilities of any kind
or nature.

 

(c)     This Agreement has been, and the Assignment of Patents will be at
closing, duly executed and delivered by Assignors, and constitute legal, valid
and binding obligations of Assignors, enforceable in accordance with their
respective terms.

 

(d)     The execution and delivery of this Agreement and the Assignment of
Patents will not violate, or be in conflict with any provision of any applicable
law binding upon or applicable to Assignors, give rise to any right of
termination, cancellation, increase in obligations, imposition of fees or
penalties under, any debt, note, bond, indenture, mortgage, lien, lease,
license, instrument, contract, commitment or other agreement, or order,
arbitration award, judgment or decree, to which any Assignor is a party or by
which it is bound or to which the Patents are subject.

 

(e)     No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental or regulatory authority or third
party is required in connection with the execution or delivery of this Agreement
or the Assignment of Patents or the consummation of the transactions
contemplated hereby and thereby, except for recordation of suitable patent
assignment documents in the applicable patent offices.

 

(f)     The persons named as inventors in each of the Patents are the inventors
of the Patents and there are no asserted or unasserted claims of inventorship of
the Patents. There are no claims of prior invention of the Patents by any third
party, including any interferences or requests for interferences involving the
Patents.

 

(g)     Except for the license-back set forth in this Agreement, no licenses or
other rights have been granted to any person or entity under the Patents by
Assignors, or to Assignors’ knowledge, by any other party.

 

(h)     None of the Assignors have invented or developed, or are developing any
device or method that improves the Products or the technology used in the
Products, or which is replacement or next-generation technology or the
technology used in the Products (the “Related Assignors Technology”), nor has
any Assignor (A) filed any patent application covering any Related Assignors
Technology (a “Related Assignors Technology Patent”), or (B) assigned any rights
to Related Assignors Technology to any third party.

 

(i)     There are no (i) actions, suits, claims, hearings, arbitrations,
proceedings (public or private) or governmental investigations against or
affecting Assignors, pending or threatened, against or by any of the Assignors
(collectively, “Proceedings”), nor any Proceedings or investigations or reviews
by any governmental authority against or affecting any of the Assignors, pending
or threatened against or by any of the Assignors, relating to the Patents or
which seek to enjoin or rescind the transactions contemplated by this Agreement
or the Assignment of Patents; or (ii) existing orders, judgments or decrees of
any governmental authority naming Assignors as an affected party in connection
with the Patents.

 

3

--------------------------------------------------------------------------------

 

 

(j)     All annuity and maintenance fees that are necessary in order to keep the
Patents in force as of the Closing Date have been paid, and no payment of
annuities or fees, or papers to be filed in patent offices, are due on or before
May 31, 2018.

 

7.     Representations and Warranties of Assignee. Assignee represents and
warrants to Assignors as follows:

 

(a)     Assignee is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, with full power and authority
to own and operate its properties and assets and carry on its business as
currently conducted.

 

(b)     Assignee has full power and authority to enter into this Agreement and
to carry out the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate actions on the part of Assignee.
This Agreement has been duly executed and delivered by Assignee, and constitute
legal, valid and binding obligation of Assignee, enforceable in accordance with
its terms.

 

(c)     In relation to the license to the Assignors granted under this
Agreement, Assignee makes no representation or warranty regarding the validity
or enforceability of the Patents. Assignee makes no other representations,
warranties, or covenants, express or implied, nor shall Assignee have any
liability, in respect of any infringement of patents or other rights of third
parties with respect to the license granted under this Agreement.

 

8.     Assistance and Cooperation; Enforcement.

 

(a)     On and after the date hereof, upon the request of Assignee, Assignors
shall promptly, at Assignee’s expense, take all such further actions and
execute, acknowledge and deliver all such further instruments and documents as
may be necessary or reasonably desirable to convey, transfer and assign to, and
vest in, Assignee or its designee, the Patents.

 

(b)     Each Assignor agrees to promptly notify Assignee in writing of any
infringement or misappropriation or claim of infringement of third-party rights
in respect of any of the Patents to which Assignor becomes aware and will
provide Assignee with any and all evidence in its possession, if any, of such
infringement or misappropriation.

 

(c)     Assignee agrees to promptly notify each Assignor in writing of any
infringement or misappropriation or claim of infringement of third-party rights
in respect of any of the Patents to which Assignee becomes aware and will
provide each Assignor with any and all evidence in its possession, if any, of
such infringement or misappropriation.

 

(d)     In the event of any infringement or misappropriation or claim of
infringement of third-party rights in respect of any of the Patents, Assignee
will have the right to determine an appropriate course of action to enforce or
defend such Patents or otherwise abate the infringement or misappropriation
thereof, to take (or refrain from taking) appropriate action to enforce or
defend such Patents, and, in the event that Assignee elects to take action, to
control any litigation or other enforcement action, to enter into or permit the
settlement of any such litigation or any other enforcement action with respect
to such Patents, and to recover and retain any monetary damages, settlement,
royalties or other recovery arising from such litigation or other enforcement
action. Each Assignor will use reasonable efforts to cooperate with Assignee at
Assignee’s expense, in any litigation or enforcement action under this Section
8(d) and Assignor will join as a party to any such litigation or other
enforcement action as required by applicable law at Assignee’s expense.

 

9.     Term; Termination.

 

(a)     This Agreement and the rights and obligations contained herein shall
continue during the validity of such Assigned Patents, except as may be
otherwise provided herein. After the Closing Date, the

 

4

--------------------------------------------------------------------------------

 

 

obligation of Assignee pursuant to Section 4 of this Agreement may be terminated
by Assignee upon written notice to Assignors if:

 

 

(i)

Any of the representations or warranties in Section 6 becomes untrue or the
information disclosed with respect thereto changes; or

 

 

(ii)

Any of the Assignors attacks or challenges in any way the validity or
enforceability of any patent or patent application of Assignee or its
affiliates, or assists or encourages any third party in such an attack or
challenge. For the avoidance of doubt, such actions will not constitute a breach
of this Agreement but will only constitute grounds for termination by Assignee;
or

 

 

(iii)

With respect to a particular Assignor, such Assignor makes a general assignment
for the benefit of its creditors, or ceases operations, or is liquidated.

 

10.     Publicity Restrictions. Nothing contained in this Agreement shall be
construed as conferring any right to use in advertising, publicity, or other
promotional activities any name, trade name, trademark, trade dress or other
designation of any other Party (including any contraction, abbreviation or
simulation of any of the foregoing), save as expressly stated herein. Each Party
hereto agrees not to use or refer to this Agreement or any provision hereof in
any promotional activity without the express written approval of the other
Parties.

 

11.     Liability. Neither Assignee nor any Assignor shall be liable, in
relation to or in connection with the license granted under this Agreement,
whether in contract, tort (including negligence and strict liability) or
otherwise, for any special, indirect, incidental, punitive, or consequential
damages arising hereunder, including, but not limited to, loss of profits or
good will, business interruptions or claims of customers, even if advised of the
possibility of such damages.

 

12.     Parties In Interest. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.

 

13.     No Conflicts. Each party certifies to the other that no outstanding
agreement or obligation of such party is in conflict with any of the provisions
of this Agreement, or would preclude such party from complying with the terms
and conditions hereof.

 

14.     Governing Law. This Agreement, including all matters of construction,
validity, and performance, will be governed by and construed and enforced in
accordance with the laws of the State of New York, as applied to contracts made,
executed, and to be fully performed in such state by citizens of such state,
without regard to its conflict of law rules.

 

15.     Disputes. If Assignee and Assignors are unable to resolve any dispute
under this Agreement, then Assignee and Assignors agree to exclusively settle
such dispute by binding arbitration administered by the American Arbitration
Association in the State of New York, or another location mutually agreeable to
the parties, except for disputes in which equitable relief is being sought or
with respect to any other matters which are not the proper jurisdictional
subject matter of arbitration. The arbitration shall be conducted pursuant to
the Commercial Arbitration Rules of the American Arbitration Association. Any
decision as a result of any such arbitration proceeding shall be in writing and
shall provide an explanation for all conclusions of law and facts. Any such
arbitration shall be conducted by a single arbitrator experienced in patent law
and shall include a written record of the arbitration hearing. Assignee and
Assignors reserve the right to object to any individual who shall be employed by
or affiliated with a competing organization or entity. Any arbitration decision
will be final and binding on Assignee and Assignors, and will not be subject to
any appeal or proceeding to vacate, except on the grounds set forth in the
Federal Arbitration Act, 9 U.S.C. 1 et seq. The award rendered by the arbitrator
may be entered into any court having jurisdiction, or application may be made to
such court for judicial acceptance of the award and an order of enforcement, as
the case may be. Such court proceeding will disclose only the minimum amount of
information concerning the arbitration as is required to obtain such acceptance
or order. The costs associated with the arbitration will be paid as determined
by the arbitrator’s decision. The arbitrator may grant injunctive relief but may
not award

 

5

--------------------------------------------------------------------------------

 

 

punitive or exemplary damages. To the extent arbitration is not required or
permitted hereunder or under applicable law, rule or regulation, the dispute
will be adjudicated in the courts of the State of New York, New York County, or
the federal court in the Southern District of New York.

 

16.     Severability. Each of the provisions contained in this Agreement shall
be severable, and the unenforceability of one shall not affect the
enforceability of any others or of the remainder of this Agreement.

 

17.     Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given (a) when
delivered in person, (b) three (3) business days after sent by certified mail,
return receipt requested, postage prepaid or (c) when delivered by a nationally
recognized overnight delivery service. Any party may change the person and
address to which notices or other communications are to be sent by giving
written notice of such change to the other party in the manner provided herein
for giving notice.

 

(a)     in the case of Assignee to:

 

Memory MD, Inc.

205 East 42nd Street

14th Floor, New York, New York 10017

Attention: Chief Executive Officer

 

With a copy to (which shall not constitute notice):

 

Ruskin Moscou Faltischek PC

1425 RXR Plaza, East Tower 15th Floor

Uniondale, New York 11556

Telefax: 516-663-6780

Attention: Stephen E. Fox, Esq.

 

(b)     in the case of Assignors to, the addresses set forth in the Preamble
above

 

18.     Signatures. This Agreement may be executed in counterparts. This
Agreement may be executed by the signatories hereto and copies of the signatures
sent by email, facsimile, or otherwise. The copy of said signatures will have
the same full force and effect as the original signatures. This Agreement may
also be executed by the signatories hereto by electronic signatures
(“E-signatures”). E-signatures will have the same full force and effect as
original signatures.

 

19.     Transaction Expenses. Each party will pay its own costs and expenses
related to attorneys, accountants and advisors incurred in connection with the
transactions contemplated by this Agreement.

 

20.     Interpretation of Agreement. Each of the Parties have participated fully
and equally in the negotiation and drafting of this Agreement, have had a full
and adequate opportunity to review this Agreement and consult with counsel
concerning its terms and ramifications, and intend that this Agreement be
interpreted according to its provisions. No rule of construction shall be
applied that creates any inference in favor of or against any Party by reason of
such Party’s role in drafting and negotiating this Agreement. Each of the
Assignors acknowledges that Ruskin Moscou Faltischek, PC has drafted this
Agreement at the request of Assignee and that none of Ruskin Moscou Faltischek,
PC nor any attorneys thereat has provided legal advice or representation to any
of the Assignors with respect to this Agreement.

 

21.     Entire Agreement; Amendment. This Agreement (including the Exhibits
referred to herein) reflects the entire agreement between the parties with
respect to the subject matter hereof, and cancels and supersedes all prior
agreements and commitments, verbal or written, between or among the Parties. No
amendment, modification or waiver of the terms or conditions of this Agreement
shall be effective unless in writing and signed by each of the Parties.

 

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
day and year first above written.

 

 

MEMORY MD, INC.

 

 

 

By: /s/ Boris Goldstein                                       

Name:

Title:

 

 

/s/ Boris Goldstein                                               

BORIS GOLDSTEIN

     

/s/ Dmitriy Prilutskiy                                          

DMITRIY PRILUTSKIY

 

     

/s/ Stanislav Zabodaev                                       

STANISLAV ZABODAEV

 

     

MEDICAL COMPUTER SYSTEMS LTD.

 

 

 

By: /s/ Dmitriy Prilutskiy                                    

Name: Dmitriy Prilutskiy

Title: President

 

 

 

7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

ASSIGNMENT

 

WHEREAS, Boris Goldstein, Dmitriy Prilutskiy and Stanislav Zabodaev (hereinafter
collectively and individually referred to as "ASSIGNOR"), are the current owners
of the following patents and patent applications (the “Assigned Patents”).

 

APPARATUS AND METHOD FOR CONDUCTING ELECTROENCEPHALOGRAPHY

Application No.: 15/898,611

Docket Number: P013-US

Filing Date: 02/18/2018

 

; and

 

WHEREAS, Memory MD, Inc., a corporation organized and existing under the laws of
the State of Delaware (hereinafter referred to as "ASSIGNEE"), having its
principal place of business at 205 East 42nd Street, 14th Floor, New York, New
York 10017, is desirous of acquiring the entire right, title and interest in and
to the Assigned Patents.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and subject to the reservations stated in the
Patent Assignment and License Back Agreement among the ASSIGNOR and the ASSIGNEE
dated as of May __, 2018 (the “Assignment Agreement”), ASSIGNOR hereby sells,
assigns and transfers unto ASSIGNEE, its successors, assigns and legal
representatives the entire right, title and interest in and to the Assigned
Patents, and all reissues, reexaminations and extensions thereof. The assignment
of rights includes the right to recover for past damages for third-party
infringement of the Assigned Patents occurring before the assignment date.

 

ASSIGNOR also hereby sells and assigns to said ASSIGNEE, its successors, assigns
and legal representatives the full and exclusive rights, title and interest to
the Assigned Patents throughout the world, including the right to file further
applications claiming priority to the Assigned Patents; and

 

ASSIGNOR further agrees to execute any and all powers of attorney, applications,
assignments, declarations, affidavits, and any other papers in connection
therewith necessary to perfect such rights, title and interest in ASSIGNEE, its
successors, assigns and legal representatives, at ASSIGNEE’s expense.

 

A license is granted to the ASSIGNOR in the Assignment Agreement.

 

[Rest of Page Intentionally Left Blank. Signatures are on the Following Page]

 

A-1

--------------------------------------------------------------------------------

 

 

Executed this ____ day of May, 2018.

 

 

 

 

                                                                    

BORIS GOLDSTEIN

     

                                                                    

DMITRIY PRILUTSKIY

     

                                                                    

STANISLAV ZABODAEV

 

 

STATE OF NEW YORK     )

 

) ss.

 

COUNTY OF __________)

 

On this _______ day of __________, 2018, before me, a Notary Public in and for
the State and County aforesaid, personally appeared the above named person,
known by me to be the person of the above name who signed and sealed the
foregoing instrument and that by his/her signature on the instrument, he/she
executed the instrument and he/she acknowledged the same to be his/her own free
act and deed.

 

 

 

_________________________________

Notary Public

My Commission Expires:

[seal]  

 

 

 

 

A-2

 